DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/2022 has been entered.
Response to Arguments
Applicant’s amendment filed 08/14/2022 is accepted and entered.
Applicant’s arguments with respect to the rejection of Claim 1 by the combination of Shaari/Klingman have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Thau is now cited to teach an applicator tip without an injection mechanism that is preloaded with a pre-metered dose of a formulation. Shaari is cited merely to disclose the naloxone-containing formulation and the applicator being configured to contact the nasal mucosa between from 1.5 cm to 3.0 cm from an opening of the nasal passage. Additionally, Applicant’s arguments regarding Mathai, Cercone, Wyse, and Tamir (see Remarks pages 11-15) are moot because those rejections have not been presented either in this or the previous office action.
Applicant's arguments filed 08/14/2022 regarding Thau have been fully considered but they are not persuasive.
Applicant argues that Thau teaches an applicator with a pre-metered dose of medicine that is added to the hollow body of the applicator, and when the swab is inserted into the body, the swab becomes impregnated with liquid. Applicant alleges that the dose of Thau is the pre-metered amount added to the hollow body, not the amount absorbed into the swab. Applicant also alleges that the dose is not fully absorbed onto the swab (Remarks, pg. 13). However, this is not found persuasive. Thau clearly states “the swab impregnated with the dose allows the dispensing and delivery of a precise amount of medicine or liquid to the target site” (Col. 6 lines 43-47). As such, the precise amount of medicine that is impregnated onto the swab can be considered the pre-metered dose. The claim language does not preclude the applicator from containing more medication than the pre-metered dose absorbed onto the applicator tip.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Thau et al (US 11202894) in view of Shaari (US 2013/0085472).
Regarding Claim 1, Thau discloses an intranasal delivery device (swab applicator 10, Fig. 1A; Col. 6 lines 36-47) comprising:
a nasal applicator (handle section 200, Fig. 1A) comprising a shaft (applicator stem 220, Fig. 1A) and an applicator tip (swab 230, Fig. 1A) coupled to the shaft (220, Fig. 1A); and
an absorbent material coupled to the applicator tip (230, Fig. 1A; Col. 3 lines 33-35), where;
the absorbent material is preloaded with a pre-metered dose of a formulation (Col. 6 lines 6-15, 43-47; Claim 7; the applicator is packaged with a pre-measured dose of liquid and “the swab impregnated with the dose allows the dispensing and delivery of a precise amount of medicine or liquid to the target site”; therefore, the absorbent material can be considered preloaded with a pre-metered dose of formulation because the swab allows for the dispensing and delivery of a precise amount of medicine, and the precise amount can be considered the pre-metered dose even if additional liquid is added to the tube and remains after use);
wherein the applicator tip (230, Fig. 1A) does not comprise an injection mechanism (as shown in Fig. 1A, there is no injection mechanism on the swab tip).
Thau is silent whether the formulation is a naloxone-containing formulation for treating an opioid overdose, and whether the nasal applicator is configured to contact the absorbent material to the nasal mucosa between from 1.5 cm to 3.0 cm from an opening of the nasal passage.
Shaari teaches a nasal delivery device, thus being in the same field of endeavor, which can deliver a naloxone-containing formulation for treating an opioid overdose (¶ [0008, 0073]) and is configured to contact absorbent material to the nasal mucosa (¶ [0036, 0039]; cotton is used for the tip and is described as an absorbent substrate; ¶ [0027] indicates the substrate is “suitable for administration of the composition to the nasal or sinus mucosal surface”, ¶ [0087] indicates the microneedles are pressed against the nasal passage which would result in the absorbent material coming into some contact with the nasal passage) between from 1.5 cm to 3.0 cm from an opening of the nasal passage (¶ [0023, 0061, 0076]; the composition can be delivered to the inferior turbinate region and specifically can be delivered at 1.5 or 2.5 cm from the nasal sill or opening of the nasal passage due to the presence of a raised barrier at 1.5 or 2.5 cm from the applicator end). Delivering medication to 1.5 cm or 2.5 cm from the nasal opening facilitates delivery to various parts of the nasal mucosa which can be beneficial as different areas of the mucosa have different absorption characteristics (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the formulation of Thau for the naloxone containing formulation of Shaari to treat an opioid overdose (as motivated by Shaari ¶ [0008, 0073]). Additionally, it would have been obvious to modify the applicator of Thau to be configured to contact the absorbent material to the nasal mucosa between from 1.5 cm to 3.0 cm from an opening of the nasal passage, as taught by Shaari, by modifying the length between the swab tip and collar 260 of Thau. The collar 260 of Thau is analogous to the raised barrier of Shaari. Delivering medication to 1.5 cm or 2.5 cm from the nasal opening facilitates delivery to various parts of the nasal mucosa which can be beneficial as different areas of the mucosa have different absorption characteristics (¶ [0061]).
Regarding Claim 2, Thau further discloses the absorbent material comprises a swab (Col. 3 lines 33-35).
Claims 3-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thau et al (US 11202894) in view of Shaari (US 2013/0085472) further in view of Loughlin et al (US 2018/0193332).
Regarding Claims 3-7 and 9, Thau/Shaari is silent whether the naloxone formulation has a naloxone concentration of at least 45 mg/ml, specifically from 45 mg/ml to 90 mg/ml, wherein the naloxone containing formulation has a pH from 3.5 to 5.5, wherein the naloxone-containing formulation is an aqueous formulation, wherein the absorbent material comprises at least 150 microliters of the naloxone-containing formulation, and wherein the naloxone-containing formulation comprises a stabilizing agent, a tonicity agent, a chelating agent, and a preservative. 
Loughlin teaches a nasal pharmaceutical composition (¶ [0012]), thus being in the same field of endeavor, which comprises at least 45 mg/ml of naloxone hydrochloride, specifically between 45 mg/mL and 90 mg/mL (¶ [0053]; the solution can comprise a 5% w/v naloxone HCl solution which corresponds to a 50 mg/ml dosage), to treat an opioid overdose of corresponding severity - a higher dose of opioids require a higher dose of naloxone (¶ [0053]). Loughlin’s naloxone composition also has a pH from 3.5 to 5.5 (¶ [0049]), is in an aqueous formulation (¶ [0048]), and has a volume of 150 microliters (¶ [0057]). Loughlin also teaches the formulation comprises a tonicity agent (¶ [0045]), a preservative (¶ [0047]), a stabilizing agent and a chelating agent (¶ [0046] indicates that stabilizing agents from the list can be chosen as well as a combination of stabilizing agents; both EDTA and EGTA are listed as stabilizing agents; applicants instant specification indicates that EGTA is an acceptable chelating agent to be used in the invention so therefore Loughlin envisions a formulation with both a chelating and stabilizing agent).
Therefore, it would have been obvious to substitute the generic naloxone solution of Thau/Shaari for the specific naloxone solution of Loughlin to provide an opioid overdose treatment device that can treat higher severity opioid overdoses (as motivated by Loughlin ¶ [0053]). Using the solution of Loughlin with a swab, rather than the spray bottle of Loughlin, allows for immediate delivery to the nasal passageway. The spray bottle of Loughlin could become clogged during storage, or may need to be primed with a few priming sprays before being functional. This additional time could prove deadly to an individual facing an overdose, so the rapid administration of a swab to the inner nostril would be beneficial and potentially lifesaving.
Regarding Claims 10 and 11, Thau/Shaari is silent whether the pre-metered dose comprises from 100 μL to 300 μL of a naloxone-containing composition having a concentration of naloxone-HCl from 45 mg/mL to 90 mg/mL, and wherein the pre-metered dose comprises from 1 mg to 20 mg of naloxone HCl.
Loughlin teaches a nasal pharmaceutical composition (¶ [0012]) which comprises at least 45 mg/ml of naloxone hydrochloride, specifically between 45 mg/mL and 90 mg/mL (¶ [0053]; the solution can comprise a 5% w/v naloxone HCl solution which corresponds to a 50 mg/ml dosage), to treat an opioid overdose of corresponding severity - a higher dose of opioids requires a higher dose of naloxone (¶ [0053]). Loughlin also indicates that the dose of solution can be 100 μL, 150 μL, or 200 μL (¶ [0012]). With a naloxone concentration of 50 mg/ml, a dose of 100 μL comprises 5 mg naloxone, a dose of 150 μL comprises 7.5 mg naloxone, and a dose of 200 μL comprises 10 mg naloxone. As such, Loughlin teaches a pre-metered dose comprising from 100 μL to 300 μL of a naloxone-containing composition having a concentration of naloxone-HCl from 45 mg/ml to 90 mg/ml, wherein the premetered dose comprises from 1 mg to 20 mg of naloxone HCl.
Therefore, it would have been obvious to substitute the generic naloxone solution of Thau/Shaari for the specific naloxone solution of Loughlin to provide an opioid overdose treatment device that can treat higher severity opioid overdoses (as motivated by Loughlin ¶ [0053]). Using the solution of Loughlin with a swab, rather than the spray bottle of Loughlin, allows for immediate delivery to the nasal passageway. The spray bottle of Loughlin could become clogged during storage, or may need to be primed with a few priming sprays before being functional. This additional time could prove deadly to an individual facing an overdose, so the rapid administration of a swab to the inner nostril would be beneficial and potentially lifesaving.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA ARBLE/           Primary Examiner, Art Unit 3781